
	
		II
		112th CONGRESS
		2d Session
		S. 2365
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Hatch (for himself,
			 Mr. Barrasso, Mr. Moran, Mr.
			 Crapo, and Mr. Risch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the economic and energy security of the United
		  States, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Western Economic Security Today
			 Act or the WEST
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Putting the Gulf of Mexico back to work
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Subtitle A—Outer Continental Shelf land
					Sec. 111. Drilling permits.
					Subtitle B—Judicial review of agency actions relating to outer
				Continental Shelf activities in Gulf of Mexico
					Sec. 122. Exclusive venue for certain civil actions relating to
				covered energy projects in Gulf of Mexico.
					Sec. 123. Time limitation on filing.
					Sec. 124. Expedition in hearing and determining
				action.
					Sec. 125. Standard of review.
					Sec. 126. Limitation on prospective relief.
					Sec. 127. Limitation on attorneys’ fees.
					TITLE II—Restarting American offshore leasing now
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Requirement to conduct proposed oil and gas Lease
				Sale 216 in Central Gulf of Mexico.
					Sec. 204. Requirement to conduct proposed oil and gas Lease
				Sale 220 on Outer Continental Shelf offshore Virginia.
					Sec. 205. Requirement to conduct proposed oil and gas Lease
				Sale 222 in Central Gulf of Mexico.
					TITLE III—Reversing President Obama’s offshore
				moratorium
					Sec. 301. Short title.
					Sec. 302. Outer Continental Shelf leasing program.
					Sec. 303. Domestic oil and natural gas production
				goal.
					TITLE IV—Jobs and energy permitting
					Sec. 401. Short title.
					Sec. 402. Air quality measurement.
					Sec. 403. OCS source.
					Sec. 404. Permits.
					TITLE V—Sacramento-San Joaquin Valley water
				reliability
					Sec. 501. Short title.
					Subtitle A—Central Valley Project water
				reliability
					Sec. 511. Amendment to purposes.
					Sec. 512. Amendment to definition.
					Sec. 513. Contracts.
					Sec. 514. Water transfers, improved water management, and
				conservation.
					Sec. 515. Fish, wildlife, and habitat restoration.
					Sec. 516. Restoration Fund.
					Sec. 517. Additional authorities.
					Sec. 518. Bay-Delta Accord.
					Sec. 519. Natural and artificially spawned species.
					Sec. 520. Authorized service area.
					Sec. 521. Regulatory streamlining.
					Subtitle B—San Joaquin River restoration
					Sec. 531. Repeal of the San Joaquin River
				settlement.
					Sec. 532. Purpose.
					Sec. 533. Definitions.
					Sec. 534. Implementation of restoration.
					Sec. 535. Disposal of property; title to
				facilities.
					Sec. 536. Compliance with applicable law.
					Sec. 537. Compliance with Central Valley Project Improvement
				Act.
					Sec. 538. No private right of action.
					Sec. 539. Implementation.
					Sec. 540. Repayment contracts and acceleration of repayment of
				construction costs.
					Sec. 541. Repeal.
					Sec. 542. Water supply mitigation.
					Sec. 543. Additional authorities.
					Subtitle C—Repayment contracts and acceleration of repayment
				of construction costs
					Sec. 551. Repayment contracts and acceleration of repayment of
				construction costs.
					Subtitle D—Bay-Delta Watershed water rights preservation and
				protection
					Sec. 561. Water rights and area-of-origin
				protections.
					Sec. 562. Sacramento River settlement contracts.
					Sec. 563. Sacramento River Watershed water service
				contractors.
					Sec. 564. No redirected adverse impacts.
					Subtitle E—Miscellaneous
					Sec. 571. Precedent.
					TITLE VI—Reducing regulatory burdens
					Sec. 601. Short title.
					Sec. 602. Use of authorized pesticides.
					Sec. 603. Discharges of pesticides.
					TITLE VII—Farm dust regulation prevention
					Sec. 701. Short title.
					Sec. 702. Temporary prohibition against revising any national
				ambient air quality standard applicable to coarse particulate
				matter.
					Sec. 703. Nuisance dust.
					Sec. 704. Sense of Congress.
					Sec. 705. Impacts of EPA regulatory activity on employment and
				economic activity in agriculture community.
					TITLE VIII—Energy tax prevention
					Sec. 801. Short title.
					Sec. 802. No regulation of emissions of greenhouse
				gases.
					Sec. 803. Preserving one national standard for
				automobiles.
				
			IPutting the Gulf
			 of Mexico back to work
			101.Short
			 titleThis title may be cited
			 as the Putting the Gulf of Mexico Back
			 to Work Act.
			102.DefinitionsIn this title:
				(1)Covered civil
			 actionThe term covered
			 civil action means a civil action containing a claim under
			 section
			 702 of title 5, United States Code, regarding agency action (as
			 defined for the purposes of that section) affecting a covered energy project in
			 the Gulf of Mexico.
				(2)Covered energy
			 project
					(A)In
			 generalThe term
			 covered energy project means the leasing of Federal land of the
			 outer Continental Shelf for the exploration, development, production,
			 processing, or transmission of oil, natural gas, wind, or any other source of
			 energy in the Gulf of Mexico, and any action under a lease.
					(B)ExclusionThe term covered energy
			 project does not include any dispute between the parties to a lease
			 regarding the obligations under the lease, including any alleged breach of the
			 lease.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				AOuter Continental
			 Shelf land
				111.Drilling
			 permitsSection 11 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1340) is
			 amended by striking subsection (d) and inserting the following:
					
						(d)Drilling
				permits
							(1)In
				generalThe Secretary shall by regulation require that any lessee
				operating under an approved exploration plan—
								(A)obtain a permit
				before drilling any well in accordance with the plan; and
								(B)obtain a new
				permit before drilling any well of a design that is significantly different
				than the design for which the existing permit was issued.
								(2)Safety review
				requiredThe Secretary shall not issue a permit under paragraph
				(1) without ensuring that the proposed drilling operations meet all—
								(A)critical safety
				system requirements, including blowout prevention; and
								(B)oil spill response
				and containment requirements.
								(3)Timeline
								(A)In
				generalThe Secretary shall
				determine whether to issue a permit under paragraph (1) not later than 30 days
				after the date on which the Secretary receives the application for a
				permit.
								(B)Extension of
				time
									(i)In
				generalThe Secretary may
				extend the period in which to consider an application for a permit for up to 2
				periods of 15 days each if the Secretary has given written notice of the delay
				to the applicant.
									(ii)NoticeThe notice described in clause (i)
				shall—
										(I)be in the form of a letter from the
				Secretary or a designee of the Secretary; and
										(II)include—
											(aa)the name and title of each individual
				processing the application;
											(bb)the reason for the delay; and
											(cc)the date on which the Secretary expects to
				make a final decision on the application.
											(4)Denial of
				applicationIf the Secretary denies the application, the
				Secretary shall provide the applicant—
								(A)a written
				statement that provides clear and comprehensive reasons why the application was
				not accepted and detailed information concerning any deficiency; and
								(B)an opportunity to
				remedy any deficiencies.
								(5)Failure to make
				decision within 60 daysIf the Secretary does not make a decision
				on the application by the date that is 60 days from the date on which the
				Secretary receives the application, the application shall be considered
				approved.
							.
				BJudicial review of
			 agency actions relating to outer Continental Shelf activities in Gulf of
			 Mexico
				122.Exclusive venue
			 for certain civil actions relating to covered energy projects in Gulf of
			 MexicoA covered civil action
			 shall be brought only in a judicial district in the Fifth Circuit unless there
			 is no district in that circuit in which the action may be brought.
				123.Time limitation
			 on filingA covered civil
			 action is barred unless the action is filed not later than the date that is 60
			 days after the date of the final Federal agency action.
				124.Expedition in
			 hearing and determining actionA court shall endeavor to hear and determine
			 any covered civil action as expeditiously as practicable.
				125.Standard of
			 review
					(a)In
			 generalIn any judicial
			 review of a covered civil action, administrative findings and conclusions
			 relating to the challenged Federal action or decision shall be presumed to be
			 correct.
					(b)StandardThe presumption described in subsection (a)
			 may be rebutted only by a preponderance of the evidence contained in the
			 administrative record.
					126.Limitation on
			 prospective reliefIn a
			 covered civil action, a court shall not grant or approve any prospective relief
			 unless the court finds that the relief is narrowly drawn, extends no further
			 than necessary to correct the violation of a legal requirement, and is the
			 least intrusive means necessary to correct that violation.
				127.Limitation on
			 attorneys’ fees
					(a)In
			 generalSections 504 of title
			 5 and 2412 of title 28, United States Code, do not apply to a covered civil
			 action.
					(b)Payment from
			 Federal GovernmentNo party
			 to a covered civil action shall receive from the Federal Government payment for
			 attorneys’ fees, expenses, and other court costs.
					IIRestarting
			 American offshore leasing now
			201.Short
			 titleThis title may be cited
			 as the Restarting American Offshore
			 Leasing Now Act.
			202.DefinitionsIn this title:
				(1)Environmental
			 impact statement for the 2007–2012 5-Year OCS planThe term
			 environmental impact statement for the 2007–2012 5-Year OCS plan
			 means the final environmental impact statement prepared by the Secretary
			 entitled Outer Continental Shelf Oil and Gas Leasing Program:
			 2007–2012, and dated April 2007.
				(2)Multisale
			 environmental impact statementThe term multisale
			 environmental impact statement means the environmental impact statement
			 prepared by the Secretary relating to proposed Western Gulf of Mexico OCS Oil
			 and Gas Lease Sales 204, 207, 210, 215, and 218, and proposed Central Gulf of
			 Mexico OCS Oil and Gas Lease Sales 205, 206, 208, 213, 216, and 222, and dated
			 September 2008.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				203.Requirement to
			 conduct proposed oil and gas Lease Sale 216 in Central Gulf of Mexico
				(a)In
			 generalAs soon as practicable, but not later than 60 days after
			 the date of enactment of this Act, the Secretary shall conduct offshore oil and
			 gas Lease Sale 216 under section 8 of the Outer Continental Shelf Lands Act (33
			 U.S.C. 1337).
				(b)Environmental
			 reviewFor the purposes of the lease sale described in subsection
			 (a), the environmental impact statement for the 2007–2012 5-Year OCS plan and
			 the multisale environmental impact statement shall be considered to satisfy the
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
				204.Requirement to
			 conduct proposed oil and gas Lease Sale 220 on Outer Continental Shelf offshore
			 Virginia
				(a)In
			 generalAs soon as practicable, but not later than 1 year after
			 the date of enactment of this Act, the Secretary shall conduct offshore oil and
			 gas Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act (33
			 U.S.C. 1337).
				(b)Environmental
			 reviewFor the purposes of the lease sale described in subsection
			 (a), the environmental impact statement for the 2007–2012 5-Year OCS plan and
			 the multisale environmental impact statement shall be considered to satisfy the
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
				205.Requirement to
			 conduct proposed oil and gas Lease Sale 222 in Central Gulf of Mexico
				(a)In
			 generalAs soon as practicable, but not later than 60 days after
			 the date of enactment of this Act, the Secretary shall conduct offshore oil and
			 gas Lease Sale 222 under section 8 of the Outer Continental Shelf Lands Act (33
			 U.S.C. 1337).
				(b)Environmental
			 reviewFor the purposes of the lease sale described in subsection
			 (a), the environmental impact statement for the 2007–2012 5-Year OCS plan and
			 the multisale environmental impact statement shall be considered to satisfy the
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
				IIIReversing
			 President Obama’s offshore moratorium
			301.Short
			 titleThis title may be cited
			 as the Reversing President Obama’s
			 Offshore Moratorium Act.
			302.Outer
			 Continental Shelf leasing programSection 18(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1344(a)) is amended by adding at the end the following:
				
					(5)(A)In each oil and gas
				leasing program under this section, the Secretary shall make available for
				leasing and conduct lease sales that include—
							(i)at least 50 percent of the available
				unleased acreage within each outer Continental Shelf planning area considered
				to have the largest undiscovered, technically recoverable oil and gas resources
				(on a total btu basis) based upon the most recent national geological
				assessment of the outer Continental Shelf, with an emphasis on offering the
				most geologically prospective parts of the planning area; and
							(ii)any State subdivision of an outer
				Continental Shelf planning area that the Governor of the State that represents
				that subdivision requests be made available for leasing.
							(B)In
				this paragraph, the term available unleased acreage means that
				portion of the outer Continental Shelf that is not under lease at the time of a
				proposed lease sale, and that has not otherwise been made unavailable for
				leasing by law.
						(6)(A)For the 2012–2017 5-year
				oil and gas leasing program, the Secretary shall make available for leasing any
				outer Continental Shelf planning areas that are estimated to contain more
				than—
							(i)2,500,000,000 barrels of oil;
				or
							(ii)7,500,000,000,000 cubic feet of
				natural gas.
							(B)To determine the planning areas
				described in subparagraph (A), the Secretary shall use the document entitled
				Minerals Management Service Assessment of Undiscovered Technically
				Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf,
				2006.
						.
			303.Domestic oil
			 and natural gas production goalSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1344) is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Domestic oil and
				natural gas production goal–
						(1)In
				generalIn developing a 5-year oil and gas leasing program,
				subject to paragraph (2), the Secretary shall determine a domestic strategic
				production goal for the development of oil and natural gas as a result of that
				program, which goal shall be—
							(A)the best estimate
				of the practicable increase in domestic production of oil and natural gas from
				the outer Continental Shelf;
							(B)focused on meeting
				domestic demand for oil and natural gas and reducing the dependence of the
				United States on foreign energy; and
							(C)focused on the
				production increases achieved by the leasing program at the end of the 15-year
				period beginning on the effective date of the program.
							(2)2012–2017
				program goalFor purposes of the 2012–2017 5-year oil and gas
				leasing program, the production goal referred to in paragraph (1) shall be an
				increase by 2027 of not less than—
							(A)3,000,000 barrels
				in the quantity of oil produced per day; and
							(B)10,000,000,000
				cubic feet in the quantity of natural gas produced per day.
							(3)ReportingBeginning
				at the end of the 5-year period for which the program applies and annually
				thereafter, the Secretary shall submit to the Committee on Natural Resources of
				the House of Representatives and the Committee on Energy and Natural Resources
				of the Senate a report on the progress of the program in meeting the production
				goal that includes an identification of projections for production and any
				problems with leasing, permitting, or production that will prevent meeting the
				goal.
						.
			IVJobs and energy
			 permitting
			401.Short
			 titleThis title may be cited
			 as the Jobs and Energy Permitting Act
			 of 2012.
			402.Air quality
			 measurementSection 328(a)(1)
			 of the Clean Air Act (42 U.S.C. 7627(a)(1)) is amended in
			 the second sentence by inserting before the period at the end the following:
			 , except that any air quality impact of any OCS source shall be measured
			 or modeled, as appropriate, and determined solely with respect to the impacts
			 in the corresponding onshore area.
			403.OCS
			 sourceSection 328(a)(4)(C) of
			 the Clean Air Act (42 U.S.C. 7627(a)(4)(C)) is amended
			 in the second sentence of the matter following clause (iii) by striking
			 shall be considered direct emissions from the OCS source and
			 inserting shall be considered direct emissions from the OCS source but
			 shall not be subject to any emission control requirement applicable to the
			 source under subpart 1 of part C of title I of this Act. For platform or drill
			 ship exploration, an OCS source is established at the point in time when
			 drilling commences at a location and ceases to exist when drilling activity
			 ends at the location or is temporarily interrupted because the platform or
			 drill ship relocates for weather or other reasons.
			404.Permits
				(a)PermitsSection 328 of the Clean Air Act
			 (42 U.S.C.
			 7627) is amended by adding at the end the following:
					
						(d)Permit
				applicationIn the case of a completed application for a permit
				under this Act for platform or drill ship exploration for an OCS source—
							(1)final agency
				action (including any reconsideration of the issuance or denial of such a
				permit) shall be taken not later than 180 days after the date on which the
				completed application is filed;
							(2)the Environmental Appeals Board of the
				Environmental Protection Agency shall have no authority to consider any matter
				regarding the consideration, issuance, or denial of the permit;
							(3)no administrative stay of the effectiveness
				of the permit may extend beyond the date that is 180 days after the date on
				which the completed application is filed;
							(4)that final agency
				action shall be considered to be nationally applicable under section 307(b);
				and
							(5)judicial review of
				that final agency action shall be available only in accordance with section
				307(b) without additional administrative review or
				adjudication.
							.
				(b)Conforming
			 amendmentSection 328(a)(4)
			 of the Clean Air Act (42 U.S.C. 7627(a)(4)) is amended by
			 striking For purposes of subsections (a) and (b) of this
			 section— and inserting For purposes of subsections (a), (b), and
			 (d):.
				VSacramento-San
			 Joaquin Valley water reliability
			501.Short
			 titleThis title may be cited as the
			 Sacramento-San Joaquin Valley Water
			 Reliability Act.
			ACentral Valley
			 Project water reliability
				511.Amendment to
			 purposesSection 3402 of the
			 Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706) is
			 amended—
					(1)in subsection (f),
			 by striking the period at the end; and
					(2)by adding at the
			 end the following:
						
							(g)to ensure that
				water dedicated to fish and wildlife purposes by this title is replaced and
				provided to Central Valley Project water contractors not later than December
				31, 2016, at the lowest cost reasonably achievable; and
							(h)to facilitate and
				expedite water transfers in accordance with this
				title.
							.
					512.Amendment to
			 definitionSection 3403 of the
			 Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4707) is
			 amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)the term
				anadromous fish means those native stocks of salmon (including
				steelhead) and sturgeon that—
								(1)as of October 30,
				1992, were present in the Sacramento and San Joaquin Rivers and the tributaries
				of the Sacramento and San Joaquin Rivers; and
								(2)ascend those
				rivers and tributaries to reproduce after maturing in San Francisco Bay or the
				Pacific Ocean;
								;
				
					(2)by redesignating subsections (i) through
			 (m) as subsections (j) through (n), respectively; and
					(3)by inserting after
			 subsection (h) the following:
						
							(i)the term reasonable flows
				means water flows capable of being maintained taking into account competing
				consumptive uses of water and economic, environmental, and social
				factors.
							.
					513.ContractsSection 3404 of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4708) is amended to read as
			 follows:
					
						3404.Contracts
							(a)Renewal of
				existing long-Term contractsOn request of the contractor, the
				Secretary shall renew any existing long-term repayment or water service
				contract that provides for the delivery of water from the Central Valley
				Project for a period of 40 years.
							(b)Administration
				of contractsExcept as
				expressly provided by this title, any existing long-term repayment or water
				service contract for the delivery of water from the Central Valley Project
				shall be administered pursuant to the Act of July 2, 1956 (chapter 492; 70
				Stat. 483).
							(c)Delivery
				chargeBeginning on the date of enactment of this Act, a contract
				entered into or renewed pursuant to this section shall include a provision that
				requires the Secretary to charge any other party to the contract only for water
				actually delivered by the
				Secretary.
							.
				514.Water
			 transfers, improved water management, and conservationSection 3405 of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4709) is amended—
					(1)in subsection
			 (a)—
						(A)in the second
			 sentence, by striking Except as provided herein and inserting
			 The Secretary shall take all actions necessary to facilitate and
			 expedite transfers of Central Valley Project water in accordance with this
			 title or any other provision of Federal reclamation law and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Except as provided
			 in this subsection,;
						(B)in paragraph
			 (1)(A), by striking to combination and inserting or
			 combination;
						(C)in paragraph (2),
			 by adding at the end the following:
							
								(E)Written transfer
				proposals
									(i)In
				generalThe contracting district from which the water is
				supplied, the agency, or the Secretary, as applicable, shall determine whether
				a written transfer proposal is complete not later than 45 days after the date
				on which the proposal is submitted.
									(ii)DeterminationIf
				the contracting district, the agency, or the Secretary determines that the
				proposal described in clause (i) is incomplete, the contracting district,
				agency, or Secretary shall state, in writing and with specificity, the
				conditions under which the proposal would be considered complete.
									(F)No mitigation
				requirements
									(i)In
				generalExcept as provided in this section, the Secretary shall
				not impose mitigation or other requirements on a proposed transfer.
									(ii)ApplicabilityThis
				section shall have no effect on the authority of the contracting district from
				which the water is supplied or the agency under State law to approve or
				condition a proposed transfer.
									;
				and
						(D)by adding at the
			 end the following:
							
								(4)ApplicabilityNotwithstanding any other provision of
				Federal reclamation law—
									(A)the authority to
				transfer, exchange, bank, or make recharging arrangements using Central Valley
				Project water that could have been carried out before October 30, 1992, is
				valid, and those transfers, exchanges, or arrangements shall not be subject to,
				limited, or conditioned by this title; and
									(B)this title does
				not supersede or revoke the authority to transfer, exchange, bank, or recharge
				Central Valley Project water in effect before October 30,
				1992.
									;
						(2)in subsection
			 (b)—
						(A)in the heading, by
			 striking METERING and inserting
			 MEASUREMENT;
						(B)in the first
			 sentence, by striking All Central Valley and inserting the
			 following:
							
								(1)In
				generalAll Central
				Valley
								;
						(C)in the second
			 sentence, by striking The contracting district and inserting the
			 following:
							
								(3)Annual
				reportThe contracting
				district
								;
				and
						(D)by inserting
			 after paragraph (1) (as designated by subparagraph (B)) the following:
							
								(2)Measurement
				requirementsThe contracting district or agency, not including
				contracting districts serving multiple agencies with separate governing boards,
				shall ensure that all contractor-owned water delivery systems within the
				boundaries of the contracting district or agency measure surface water at the
				facilities of the contracting district or agency up to the point at which the
				surface water is commingled with other water
				supplies.
								;
						(3)by striking
			 subsection (d);
					(4)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively; and
					(5)by striking
			 subsection (e) (as redesignated by paragraph (4)) and inserting the
			 following:
						
							(e)Increased
				revenuesAll revenues received by the Secretary that exceed the
				cost-of-service rates applicable to the delivery of water transferred from
				irrigation use to municipal and industrial use under subsection (a) shall be
				covered to the Restoration
				Fund.
							.
					515.Fish, wildlife,
			 and habitat restorationSection 3406 of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4714) is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 paragraph (1)(B) and inserting the following:
							
								(B)Administration
									(i)In
				generalAs needed to carry out the goals of the Central Valley
				Project, the Secretary may modify Central Valley Project operations to provide
				reasonable flows of suitable quality, quantity, and timing to protect all life
				stages of anadromous fish.
									(ii)RequirementsThe
				flows under clause (i) shall be provided from the quantity of water dedicated
				to fish, wildlife, and habitat restoration purposes under paragraph (2) from
				the water supplies acquired pursuant to paragraph (3) and from other sources
				which do not conflict with fulfillment of the remaining contractual obligations
				of the Secretary to provide Central Valley Project water for other authorized
				purposes.
									(iii)Determination
				of needsThe Secretary shall determine the instream reasonable
				flow needs for all Central Valley Project controlled streams and rivers based
				on recommendations of the United States Fish and Wildlife Service and the
				National Marine Fisheries Service after consultation with the United States
				Geological Survey.
									;
				and
						(B)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A)—
								(I)in the first
			 sentence, by striking primary purpose and inserting
			 purposes;
								(II)by striking
			 but not limited to additional obligations under the Federal Endangered
			 Species Act and inserting additional obligations under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); and
								(III)by adding at the
			 end the following: All Central Valley Project water used for the
			 purposes specified in this paragraph shall be credited to the quantity of
			 Central Valley Project yield dedicated and managed under this paragraph by
			 determining how the dedication and management of that water would affect the
			 delivery capability of the Central Valley Project yield. To the maximum extent
			 practicable and in accordance with section 3411, Central Valley Project water
			 dedicated and managed pursuant to this paragraph shall be reused to fulfill the
			 remaining contractual obligations of the Secretary to provide Central Valley
			 Project water for agricultural or municipal and industrial purposes.;
			 and
								(ii)by
			 striking subparagraph (C) and inserting the following:
								
									(C)Mandatory
				reductionIf on March 15 of a given year, the quantity of Central
				Valley Project water forecasted to be made available to water service or
				repayment contractors in the Delta Division of the Central Valley Project is
				less than 75 percent of the total quantity of water to be made available under
				those contracts, the quantity of Central Valley Project yield dedicated and
				managed for that year under this paragraph shall be reduced by 25
				percent.
									;
				and
							(2)by adding at the
			 end the following:
						
							(i)Satisfaction of
				purposesIn carrying out this section, the Secretary shall be
				considered to have met the mitigation, protection, restoration, and enhancement
				purposes of this
				title.
							.
					516.Restoration
			 Fund
					(a)In
			 generalSection 3407(a) of
			 the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4726)
			 is amended—
						(1)by striking
			 There is hereby and inserting the following:
							
								(1)Establishment
									(A)In
				generalThere
				is
									;
						(2)in paragraph
			 (1)(A) (as designated by paragraph (1)), by striking Not less than 67
			 percent and all that follows through Monies and
			 inserting the following:
							
								(B)Use of donated
				amountsAmounts
								;
				and
						(3)by adding at the
			 end the following:
							
								(2)RestrictionsThe
				Secretary may not directly or indirectly require a donation or other payment
				(including environmental restoration or mitigation fees not otherwise provided
				by law) to the Restoration Fund—
									(A)as a condition
				of—
										(i)providing for the
				storage or conveyance of non-Central Valley Project water pursuant to Federal
				reclamation laws; or
										(ii)the delivery of
				water pursuant to section 215 of the Reclamation Reform Act of 1982
				(Public Law
				97–293; 96 Stat. 1270); or
										(B)for any water
				that is delivered with the sole intent of groundwater
				recharge.
									.
						(b)Certain
			 paymentsSection 3407(c)(1)
			 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat.
			 4726) is amended—
						(1)by striking
			 mitigation and restoration payments, in addition to charges provided for
			 or and inserting payments, in addition to charges;
			 and
						(2)by striking
			 of fish, wildlife and all that follows through the period and
			 inserting of carrying out this title..
						(c)Adjustment and
			 assessment of mitigation and restoration paymentsSection 3407(d)
			 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat.
			 4727) is amended—
						(1)in paragraph
			 (2)(A)—
							(A)by striking
			 , and $12 per acre-foot (October 1992 price levels) for municipal and
			 industrial water sold and delivered by the Central Valley Project and
			 inserting $12 per acre-foot (October 1992 price levels) for municipal
			 and industrial water sold and delivered by the Central Valley Project, and
			 after October 1, 2013, $4 per megawatt-hour for Central Valley Project power
			 sold to power contractors (October 2013 price levels); and
							(B)by inserting  but not later than
			 December 31, 2020, after That upon the completion of the fish,
			 wildlife, and habitat mitigation and restoration actions mandated under section
			 3406 of this title,; and
							(2)by adding at the
			 end the following:
							
								(g)Report on
				expenditure of funds
									(1)In
				generalFor each fiscal year, the Secretary, in consultation with
				the Advisory Board, shall submit to Congress a plan for the expenditure of all
				of the funds deposited in the Restoration Fund during the preceding fiscal
				year.
									(2)ContentsThe
				plan shall include an analysis of the cost-effectiveness of each
				expenditure.
									(h)Advisory
				Board
									(1)EstablishmentThere
				is established the Restoration Fund Advisory Board (referred to in this section
				as the Advisory Board), which shall be composed of 12 members
				appointed by the Secretary.
									(2)Membership
										(A)In
				generalThe Secretary shall appoint members to the Advisory Board
				that represent the various Central Valley Project stakeholders, of whom—
											(i)4
				members shall be agricultural users of the Central Valley Project;
											(ii)3 members shall
				be municipal and industrial users of the Central Valley Project;
											(iii)3 members shall
				be power contractors of the Central Valley Project; and
											(iv)2 members shall
				be appointed at the discretion of the Secretary.
											(B)ObserversThe
				Secretary and the Secretary of Commerce may each designate a representative to
				act as an observer of the Advisory Board.
										(C)ChairmanThe
				Secretary shall appoint 1 of the members described in subparagraph (A) to serve
				as Chairman of the Advisory Board.
										(3)TermsThe
				term of each member of the Advisory Board shall be for a period of 4
				years.
									(4)DutiesThe
				duties of the Advisory Board are—
										(A)to meet not less
				frequently than semiannually to develop and make recommendations to the
				Secretary regarding priorities and spending levels on projects and programs
				carried out under this title;
										(B)to ensure that any
				advice given or recommendation made by the Advisory Board reflects the
				independent judgment of the Advisory Board;
										(C)not later than
				December 31, 2013, and annually thereafter, to submit to the Secretary and
				Congress the recommendations under subparagraph (A); and
										(D)not later than December 31, 2013, and
				biennially thereafter, to submit to Congress a report that details the progress
				made in achieving the actions required under section 3406.
										(5)AdministrationWith
				the consent of the appropriate agency head, the Advisory Board may use the
				facilities and services of any Federal
				agency.
									.
						517.Additional
			 authorities
					(a)Authority for
			 certain activitiesSection 3408 of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4728) is amended by striking
			 subsection (c) and inserting the following:
						
							(c)Contracts for
				additional storage and delivery of water
								(1)In
				generalThe Secretary may enter into contracts under the
				reclamation laws and this title with any Federal agency, California water user
				or water agency, State agency, or private organization for the exchange,
				impoundment, storage, carriage, and delivery of nonproject water for domestic,
				municipal, industrial, fish and wildlife, and any other beneficial
				purpose.
								(2)LimitationNothing
				in this subsection supersedes section 2(d) of the Act of August 26, 1937
				(chapter 832; 50 Stat. 850; 100 Stat. 3051).
								(3)Authority for
				certain activitiesThe Secretary shall use the authority granted
				by this subsection in connection with requests to exchange, impound, store,
				carry, or deliver nonproject water using Central Valley Project facilities for
				any beneficial purpose.
								(4)Rates
									(A)In
				generalThe Secretary shall
				develop rates not to exceed the amount required to recover the reasonable costs
				incurred by the Secretary in connection with a beneficial purpose under this
				subsection.
									(B)AdministrationThe rates shall be charged to a party using
				Central Valley Project facilities for a beneficial purpose, but the costs
				described in subparagraph (A) shall not include any donation or other payment
				to the Restoration Fund.
									(5)ConstructionThis
				subsection shall be construed and implemented to facilitate and encourage the
				use of Central Valley Project facilities to exchange, impound, store, carry, or
				deliver nonproject water for any beneficial
				purpose.
								.
					(b)Reporting
			 requirementsSection 3408(f) of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4729) is amended—
						(1)in the first
			 sentence, by striking Interior and Insular Affairs and the Committee on
			 Merchant Marine and Fisheries and inserting Natural
			 Resources;
						(2)in the second
			 sentence, by inserting , including progress on the plan under subsection
			 (j) before the period at the end; and
						(3)by adding at the
			 end the following: The filing and adequacy of the report shall be
			 personally certified to the Committees by the Regional Director of the
			 Mid-Pacific Region of the Bureau of Reclamation..
						(c)Project yield
			 increaseSection 3408(j) of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4730) is amended—
						(1)by redesignating
			 paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and
			 indenting appropriately;
						(2)by striking In order to minimize
			 adverse effects, if any, upon and inserting the following:
							
								(1)In
				generalIn order to minimize adverse effects
				upon
								;
						(3)in the second sentence, by striking
			 The plan and all that follows through options:
			 and inserting the following:
							
								(2)ContentsThe
				plan shall include recommendations on appropriate cost-sharing arrangements and
				authorizing legislation or other measures needed to implement the intent,
				purposes, and provisions of this subsection, as well as a description of how
				the Secretary intends to
				use—
								;
						(4)in paragraph (1) (as designated by
			 paragraph (2))—
							(A)by striking needs, the Secretary,
			 shall and all that follows through to the Congress, and
			 inserting needs, the Secretary, on a priority basis and not later than
			 September 30, 2013, shall submit to Congress; and
							(B)by striking
			 increase, and all that follows through under this
			 title and inserting increase, as soon as practicable, but not
			 later than September 30, 2016 (except that the construction of new facilities
			 shall not be limited by that deadline), the water of the Central Valley Project
			 by the quantity dedicated and managed for fish and wildlife purposes under this
			 title and otherwise required to meet the purposes of the Central Valley
			 Project, including satisfying contractual obligations;
							(5)in paragraph (2)(A) (as designated by
			 paragraph (1)), by inserting and construction of new water storage
			 facilities before the semicolon;
						(6)in paragraph
			 (2)(F) (as designated by paragraph (1)), by striking and at the
			 end;
						(7)in paragraph
			 (2)(G) (as designated by paragraph (1)), by striking the period and all that
			 follows through the end of the subsection and inserting ; and;
			 and
						(8)by adding after
			 paragraph (2)(G) the following:
							
								(H)water banking and recharge.
								(3)Implementation
				of plan
									(A)In
				generalThe Secretary shall implement the plan under paragraph
				(1) beginning on October 1, 2013.
									(B)CoordinationIn
				carrying out this subsection, the Secretary shall coordinate with the State of
				California in implementing measures for the long-term resolution of problems in
				the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.
									(4)Failure of
				planNotwithstanding any
				other provision of the reclamation laws, if by September 30, 2016, the plan
				under paragraph (1) fails to increase the annual delivery capability of the
				Central Valley Project by 800,000 acre-feet, implementation of any nonmandatory
				action under section 3406(b)(2) shall be suspended until the date on which the
				plan achieves an increase in the annual delivery capability of the Central
				Valley Project of 800,000
				acre-feet.
								.
						(d)Technical
			 correctionsSection 3408(h) of the Central Valley Project
			 Improvement Act (Public Law 102–575; 106 Stat. 4729) is amended—
						(1)in paragraph (1),
			 by striking paragraph (h)(2) and inserting paragraph
			 (2); and
						(2)in paragraph (2),
			 by striking paragraph (h)(i) and inserting paragraph
			 (1).
						(e)Water storage
			 project construction
						(1)In
			 generalThe Secretary of the
			 Interior, acting through the Commissioner of Reclamation, may partner or enter
			 into an agreement relating to the water storage projects described in section
			 103(d)(1) of the Water Supply, Reliability, and Environmental Improvement Act
			 (Public Law 108–361; 118 Stat. 1684) with local joint powers authorities formed
			 under State law by irrigation districts and other local governments or water
			 districts within the applicable hydrological region to advance those water
			 storage projects.
						(2)No additional
			 Federal amounts
							(A)In
			 generalSubject to
			 subparagraph (B), no additional Federal amounts are authorized to be
			 appropriated to carry out the activities described in clauses (i) through (iii)
			 of sections 103(d)(1)(A) of the Water Supply, Reliability, and Environmental
			 Improvement Act (Public Law 108–361; 118 Stat. 1684)
			  Public Law
			 108–361.
							(B)ExceptionAdditional Federal amounts may be
			 appropriated for construction of a project described in subparagraph (A) if
			 non-Federal amounts are used to finance and construct the project.
							518.Bay-Delta
			 Accord
					(a)Congressional
			 direction regarding Central Valley Project and California State Water Project
			 operations
						(1)In
			 generalThe Central Valley
			 Project and the California State Water Project shall be operated strictly in
			 accordance with the water quality standards and operational constraints
			 described in the Principles for Agreement on the Bay-Delta Standards
			 Between the State of California and the Federal Government dated
			 December 15, 1994.
						(2)Applicability
			 of other lawThe Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) and other
			 applicable law shall not apply to operations described in paragraph (1).
						(3)ImplementationImplementation of the Principles for
			 Agreement on the Bay-Delta Standards Between the State of California and the
			 Federal Government dated December 15, 1994, shall be in strict
			 compliance with the water rights priority system and statutory protections for
			 areas of origin.
						(b)Application of
			 laws to others
						(1)In
			 generalAs a condition of the
			 receipt of Federal amounts for the Central Valley Project and the California
			 State Water Project, the State of California (including any agency or board of
			 the State of California), on any water right obtained pursuant to State law,
			 including a pre-1914 appropriative right, shall not—
							(A)impose any condition that restricts the
			 exercise of that water right that is affected by operations of the Central
			 Valley Project or California State Water Project; or
							(B)restrict under the Public Trust Doctrine
			 any public trust value imposed in order to conserve, enhance, recover, or
			 otherwise protect any species.
							(2)Federal
			 agenciesThe prohibition under paragraph (1)(A) shall apply to
			 Federal agencies.
						(c)CostsNo
			 cost associated with the implementation of this section shall be imposed
			 directly or indirectly on any Central Valley Project contractor, or any other
			 person or entity, unless those costs are incurred on a voluntary basis.
					(d)Native species
			 protectionThis section preempts any law of the State California
			 law restricting the quantity or size of a nonnative fish that is taken or
			 harvested that preys on 1 or more native fish species that occupy the
			 Sacramento and San Joaquin Rivers and the tributaries of those rivers or the
			 Sacramento-San Joaquin Rivers Delta.
					519.Natural and
			 artificially spawned speciesAfter the date of enactment of this Act, and
			 regardless of the date of listing, the Secretaries of the Interior and Commerce
			 shall not distinguish between natural-spawned and hatchery-spawned (or
			 otherwise artificially propagated strains of a species) in making any
			 determination under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) that relates to an anadromous fish species present in the
			 Sacramento and San Joaquin Rivers or the tributaries of those rivers and that
			 ascends those rivers and tributaries to reproduce after maturing in San
			 Francisco Bay or the Pacific Ocean.
				520.Authorized
			 service area
					(a)In
			 generalThe Secretary of the
			 Interior, acting through the Commissioner of Reclamation, shall include in the
			 service area of the Central Valley Project authorized under the Central Valley
			 Project Improvement Act (Public Law 102–575; 106 Stat. 4706) the area within
			 the boundaries of the Kettleman City Community Services District, California,
			 as those boundaries are defined as of the date of enactment of this Act.
					(b)Long-Term
			 contract
						(1)In
			 generalNotwithstanding the
			 Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706) and
			 subject to paragraph (2), the Secretary, in accordance with the reclamation
			 laws, shall enter into a long-term contract with the Kettleman City Community
			 Services District or the delivery of not more than 900 acre-feet of Central
			 Valley Project water for municipal and industrial use.
						(2)Reduction in
			 contractThe Secretary may
			 temporarily reduce deliveries of the quantity of water made available under
			 paragraph (1) by not more than 25 percent of the total whenever reductions due
			 to hydrologic circumstances are imposed on agricultural deliveries of Central
			 Valley Project water.
						(c)Additional
			 costIf any additional
			 infrastructure or related costs are needed to implement this section, those
			 costs shall be the responsibility of the non-Federal entity.
					521.Regulatory
			 streamlining
					(a)DefinitionsIn
			 this section:
						(1)CVPThe
			 term CVP means the Central Valley Project.
						(2)ProjectThe
			 term project—
							(A)means an activity
			 that—
								(i)is
			 undertaken by a public agency, funded by a public agency, or requires the
			 issuance of a permit by a public agency;
								(ii)has
			 a potential to result in a physical change to the environment; and
								(iii)may be subject
			 to several discretionary approvals by governmental agencies;
								(B)may include
			 construction activities, clearing or grading of land, improvements to existing
			 structures, and activities or equipment involving the issuance of a permit;
			 or
							(C)has the meaning
			 given the term defined in section 21065 of the California Public Resource
			 Code.
							(b)Applicability
			 of certain lawsThe filing of
			 a notice of determination or a notice of exemption for any project, including
			 the issuance of a permit under State law, for any project of the CVP or the
			 delivery of water from the CVP in accordance with the California Environmental
			 Quality Act shall be considered to meet the requirements for that project or
			 permit under section 102(2)(C) of the National Environmental Protection Act of
			 1969 (42 U.S.C.
			 4332(2)(C)).
					(c)Continuation of
			 projectThe Bureau of Reclamation shall not be required to cease
			 or modify any major Federal action or other activity for any project of the CVP
			 or the delivery of water from the CVP pending completion of judicial review of
			 any determination made under the National Environmental Protection Act of 1969
			 (42 U.S.C. 4321 et
			 seq.).
					BSan Joaquin River
			 restoration
				531.Repeal of the San Joaquin River
			 settlementAs of the date of
			 enactment of this Act, the Secretary shall cease any action to implement the
			 Stipulation of Settlement, Natural Resources Defense Council, Inc. v. Rodgers,
			 No. Civ. S–88–1658 LKK/GGH (E.D. Cal. Sept. 13, 2006).
				532.PurposeSection 10002 of the San Joaquin River
			 Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1349) is amended by striking implementation of the
			 Settlement and inserting restoration of the San Joaquin
			 River.
				533.DefinitionsSection 10003 of the San Joaquin River
			 Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1349) is amended—
					(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)Critical water
				yearThe term critical
				water year means a year in which the total unimpaired runoff at Friant
				Dam is less than 400,000 acre-feet, as forecasted as of March 1 of that water
				year by the California Department of Water Resources.
							(2)Restoration
				FlowsThe term
				Restoration Flows means the additional water released or bypassed
				from Friant Dam to ensure that the target flow entering Mendota Pool, located
				approximately 62 river miles downstream from Friant Dam, does not fall below a
				speed of 50 cubic feet per second.
							;
				and
					(3)by striking
			 paragraph (4) (as redesignated by paragraph (1)) and inserting the
			 following:
						
							(4)Water
				yearThe term water
				year means the period beginning March 1 of a given year and ending on
				the last day of February of the following calendar
				year.
							.
					534.Implementation
			 of restorationSection 10004
			 of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1350) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 hereby authorized and directed and all that follows through
			 in the Settlement: and inserting may carry out the
			 following:;
						(B)by striking
			 paragraphs (1), (2), (4), and (5);
						(C)by redesignating
			 paragraph (3) as paragraph (1);
						(D)in paragraph (1)
			 (as redesignated by subparagraph (C)), by striking paragraph 13 of the
			 Settlement and inserting this part; and
						(E)by adding at the
			 end the following :
							
								(2)In each water
				year, beginning in the water year commencing on March 1, 2013, the
				Secretary—
									(A)shall modify
				Friant Dam operations to release the Restoration Flows for that water year,
				unless the year is a critical water year;
									(B)shall ensure
				that—
										(i)the release of
				Restoration Flows are maintained at the level prescribed by this part;
				and
										(ii)Restoration
				Flows do not reach downstream of Mendota Pool;
										(C)shall release the
				Restoration Flows in a manner that improves the fishery in the San Joaquin
				River below Friant Dam and upstream of Gravelly Ford, Nevada, as in existence
				on the date of the enactment of the Sacramento and San Joaquin Valleys Water Reliability
				Act, including the associated riparian habitat; and
									(D)may, without
				limiting the actions required under subparagraphs (A) and (C) and subject to
				paragraph (3) and subsection (l), use the Restoration Flows to enhance or
				restore a warm water fishery downstream of Gravelly Ford, Nevada, including to
				Mendota Pool, if the Secretary determines that the action is reasonable,
				prudent, and feasible.
									(3)Not later than 1
				year after the date of enactment of the Sacramento and San Joaquin Valleys Water Reliability
				Act, the Secretary shall develop and implement, in cooperation
				with the State of California, a reasonable plan—
									(A)to fully
				recirculate, recapture, reuse, exchange, or transfer all Restoration Flows;
				and
									(B)to provide the
				recirculated, recaptured, reused, exchanged, or transferred flows to those
				contractors within the Friant Division, Hidden Unit, and Buchanan Unit of the
				Central Valley Project that relinquished the Restoration Flows that were
				recirculated, recaptured, reused, exchanged, or transferred.
									(4)The plan
				described in paragraph (3) shall—
									(A)address any
				impact on groundwater resources within the service area of the Friant Division,
				Hidden Unit, and Buchanan Unit of the Central Valley Project and mitigation may
				include groundwater banking and recharge projects;
									(B)not impact the
				water supply or water rights of any entity outside the Friant Division, Hidden
				Unit, and Buchanan Unit of the Central Valley Project; and
									(C)be subject to
				applicable provisions of California water law and the use by the Secretary of
				the Interior of Central Valley Project facilities to make Project water (other
				than water released from Friant Dam under this part) and water acquired through
				transfers available to existing south of Delta Central Valley Project
				contractors.
									;
						(2)in subsection
			 (b)—
						(A)in paragraph (1), by striking the
			 Settlement and inserting this part; and
						(B)in paragraph (2),
			 by striking the Settlement and inserting this
			 part;
						(3)in subsection (c), by striking the
			 Settlement and inserting this part;
					(4)by striking
			 subsection (d) and inserting the following:
						
							(d)Mitigation of
				impacts
								(1)In
				generalNot later than October 1, 2013 and subject to paragraph
				(2), the Secretary shall identify—
									(A)the impacts
				associated with the release of Restoration Flows prescribed in this part;
				and
									(B)the measures to be
				implemented to mitigate impacts on adjacent and downstream water users,
				landowners, and agencies as a result of Restoration Flows.
									(2)Mitigation
				measuresBefore implementing a decision or agreement to
				construct, improve, operate, or maintain a facility that the Secretary
				determines is necessary to implement this part, the Secretary shall implement
				all mitigation measures identified in paragraph (1)(B) before the date on which
				Restoration Flows are
				commenced.
								;
					(5)in subsection (e), by striking the
			 Settlement and inserting this part;
					(6)in subsection (f),
			 by striking the Settlement and section 10011 and inserting
			 this part;
					(7)in subsection
			 (g)—
						(A)by striking
			 the Settlement and; and
						(B)by striking
			 or exchange contract and inserting exchange contract,
			 water rights settlement, or holding contract;
						(8)in subsection
			 (h)—
						(A)by striking
			 Interim in the header;
						(B)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking Interim Flows under
			 the Settlement and inserting Restoration Flows under this
			 part;
							(ii)in
			 subparagraph (C)—
								(I)in clause (i), by
			 striking Interim and inserting Restoration;
			 and
								(II)in clause (ii),
			 by inserting and after the semicolon;
								(iii)in
			 subparagraph (D), by striking and at the end; and
							(iv)by
			 striking subparagraph (E);
							(C)by striking
			 paragraph (2) and inserting the following:
							
								(2)Conditions for
				releaseThe Secretary may release Restoration Flows to the extent
				that the flows would not exceed existing downstream channel
				capacities.
								;
						(D)in paragraph (3),
			 by striking Interim and inserting Restoration;
			 and
						(E)by striking
			 paragraph (4) and inserting the following:
							
								(4)ClaimsNot
				later than 60 days after the date of enactment of the
				Sacramento and San Joaquin Valleys Water
				Reliability Act, the Secretary shall issue, by regulation, a
				claims process to address claims, including groundwater seepage, flooding, or
				levee instability damages caused as a result of, arising out of, or related to
				implementation of this subtitle.
								;
				
						(9)in subsection
			 (i)—
						(A)in paragraph
			 (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking the Settlement and parts I and III and inserting
			 this part;
							(ii)in
			 subparagraph (A), by inserting and after the semicolon;
							(iii)in
			 subparagraph (B)—
								(I)by striking
			 additional amounts authorized to be appropriated, including the;
			 and
								(II)by striking
			 ; and  and inserting a period; and
								(iv)by
			 striking subparagraph (C); and
							(B)by striking
			 paragraph (3); and
						(10)by adding at the
			 end the following:
						
							(k)No impacts on
				other interests
								(1)In
				generalNo Central Valley Project or other water (other than San
				Joaquin River water impounded by or bypassed from Friant Dam) shall be used to
				implement subsection (a)(2) unless the use is on a voluntary basis.
								(2)Involuntary
				costsNo cost associated with the implementation of this section
				shall be imposed directly or indirectly on any Central Valley Project
				contractor, or any other person or entity, outside the Friant Division, the
				Hidden Unit, or the Buchanan Unit, unless the cost is incurred on a voluntary
				basis.
								(3)Reduction in
				water suppliesThe implementation of this part shall not directly
				or indirectly reduce any water supply or water reliability on any Central
				Valley Project contractor, any State Water Project contractor, or any other
				person or entity, outside the Friant Division, the Hidden Unit, or the Buchanan
				Unit, unless the reduction or cost is incurred on a voluntary basis.
								(l)PriorityEach
				action taken under this part shall be subordinate to the use by the Secretary
				of Central Valley Project facilities to make Project water available to Project
				contractors, other than water released from the Friant Dam under this
				part.
							(m)Applicability
								(1)In
				generalNotwithstanding section 8 of the Act of June 17, 1902 (32
				Stat. 390, chapter 1093), except as provided in this part and subtitle D of the
				Sacramento and San Joaquin Valleys Water
				Reliability Act, this part—
									(A)preempts and
				supersedes any State law, regulation, or requirement that imposes more
				restrictive requirements or regulations on the activities authorized under this
				part; and
									(B)does not alter or
				modify any obligation of the Friant Division, Hidden Unit, and Buchanan Unit of
				the Central Valley Project, or other water users on the San Joaquin River, or
				tributaries of the San Joaquin River, under any order issued by the State Water
				Resources Control Board under the Porter-Cologne Water Quality Control Act
				(California Water Code section 13000 et seq.).
									(2)ApplicabilityAn
				order described in paragraph (1)(B) shall be consistent with any congressional
				authorization for any affected Federal facility relating to the Central Valley
				Project.
								(n)Project
				implementationAny project to implement this part shall be phased
				such that each project shall include—
								(1)the project
				purpose and need;
								(2)identification of
				mitigation measures;
								(3)appropriate
				environmental review; and
								(4)prior to releasing
				Restoration Flows under this part the completion of the any required mitigation
				measures and the completion of the
				project.
								.
				
					535.Disposal of
			 property; title to facilitiesSection 10005 of the San Joaquin River
			 Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1353) is amended—
					(1)in subsection (a),
			 by striking the Settlement authorized by this part and inserting
			 this part;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking (1) In
			 general.—The Secretary and inserting The
			 Secretary; and
							(ii)by
			 striking the Settlement authorized by this part and inserting
			 this part; and
							(B)by striking
			 paragraph (2); and
						(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking the Settlement and inserting this
			 part;
						(B)in paragraph
			 (2)—
							(i)by
			 striking through the exercise of its eminent domain authority;
			 and
							(ii)by
			 striking the Settlement and inserting this part;
			 and
							(C)in paragraph (3),
			 by striking section 10009(c) and inserting section
			 10009.
						536.Compliance with
			 applicable lawSection 10006
			 of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1354) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by inserting , unless otherwise provided by this part before the
			 period at the end; and
						(B)in paragraph (2),
			 by striking the Settlement and inserting this
			 part;
						(2)in subsection (b),
			 by inserting , unless otherwise provided by this part before the
			 period at the end;
					(3)in subsection
			 (c)—
						(A)in paragraph (2),
			 by striking section 10004 and inserting this
			 part; and
						(B)in paragraph (3),
			 by striking the Settlement and inserting this
			 part; and
						(4)in subsection
			 (d)—
						(A)by inserting
			 , including, without limitation, the costs of implementing subsections
			 (d) and (h)(4) of section 10004, after implementing this
			 part; and
						(B)by striking
			 for implementation of the Settlement,.
						537.Compliance with
			 Central Valley Project Improvement ActSection 10007 of the San Joaquin River
			 Restoration Settlement Act (Public Law
			 111–11; 123 Stat. 1354) is amended—
					(1)in the matter
			 preceding paragraph (1)—
						(A)by striking
			 the Settlement and inserting the enactment of this
			 part; and
						(B)by inserting:
			 and the obligations of the Secretary and all other parties to protect
			 and keep in good condition any fish that may be planted or exist below Friant
			 Dam, including any obligations under section 5937 of the California Fish and
			 Game Code and the public trust doctrine, and those of the Secretary and all
			 other parties under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) before , provided; and
						(2)in paragraph (1),
			 by striking , as provided in the Settlement.
					538.No private
			 right of actionSection
			 10008(a) of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1355) is amended—
					(1)by striking
			 not a party to the Settlement; and
					(2)by striking
			 or the Settlement and inserting unless otherwise provided
			 by this part, but any Central Valley Project long-term water service or
			 repayment contractor within the Friant Division, Hidden unit, or Buchanan unit
			 adversely affected by the failure of the Secretary to comply with section
			 10004(a)(3) may bring an action against the Secretary for injunctive relief,
			 damages, or both..
					539.ImplementationSection 10009 of the San Joaquin River
			 Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1355) is amended—
					(1)in the section
			 heading, by striking ;
			 settlement fund;
					(2)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by striking the Settlement
			 the first place it appears and inserting this part;
							(ii)by
			 striking , estimated to total and all that follows through
			 subsection (b)(1),; and
							(iii)by
			 striking ; provided however, and all that follows through
			 $110,000,000 of State funds;
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking (A)
			 In
			 general.—The Secretary and inserting The
			 Secretary; and
							(ii)by
			 striking subparagraph (B); and
							(C)in paragraph
			 (3)—
							(i)by
			 striking Except as provided in the Settlement, to and inserting
			 To; and
							(ii)by
			 striking this Settlement and inserting this
			 part;
							(3)in subsection
			 (b)(1)—
						(A)by striking
			 In addition and all that follows through however, that
			 the and inserting The;
						(B)by striking
			 such additional appropriations only in amounts equal to;
			 and
						(C)by striking or the
			 Settlement;
						(4)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking the
			 Settlement and inserting this part;
							(ii)in
			 subparagraph (C), by striking from the sale of water pursuant to the
			 Settlement, or; and
							(iii)in
			 subparagraph (D), by striking the Settlement and inserting
			 this part; and
							(B)in paragraph (2),
			 by striking the Settlement and; and
						(5)by striking
			 subsections (d) through (f).
					540.Repayment
			 contracts and acceleration of repayment of construction costsSection 10010 of the San Joaquin River
			 Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1358) is amended—
					(1)in paragraphs
			 (3)(D) and (4)(C) of subsection (a), by striking the Settlement
			 and each place it appears;
					(2)in subsection (c),
			 by striking paragraph (3);
					(3)in subsection
			 (d)(1), by striking the Settlement each place it appears and
			 inserting this part; and
					(4)in subsection
			 (e)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking Interim Flows or Restoration Flows, pursuant to paragraphs 13
			 or 15 of the Settlement and inserting Restoration Flows,
			 pursuant to this part;
							(ii)by
			 striking Interim Flows or before Restoration
			 Flows; and
							(iii)by
			 striking the Interim Flows or Restoration Flows or is intended to
			 otherwise facilitate the Water Management Goal, as described in the
			 Settlement and inserting Restoration Flows; and
							(B)in paragraph (2)—
							(i)by
			 striking except as provided in paragraph 16(b) of the
			 Settlement; and
							(ii)by
			 striking the Interim Flows or Restoration Flows or to facilitate the
			 Water Management Goal and inserting Restoration
			 Flows.
							541.RepealSection 10011 of the San Joaquin River
			 Restoration Settlement Act (Public Law 111–11; 123 Stat.
			 1362) is repealed.
				542.Water supply
			 mitigationSection 10202(b) of
			 the San Joaquin River Restoration Settlement Act (Public Law
			 111–11; 123 Stat. 1365) is amended—
					(1)in paragraph (1),
			 by striking the Interim or Restoration Flows authorized in part I of
			 this subtitle and inserting Restoration Flows authorized in this
			 part;
					(2)in paragraph (2),
			 by striking the Interim or Restoration Flows authorized in part I of
			 this subtitle and inserting Restoration Flows authorized in this
			 part; and
					(3)in paragraph
			 (3)—
						(A)in subparagraph
			 (A), by striking meet the Restoration Goal as described in part I of
			 this subtitle and inserting recover Restoration Flows as
			 described in this part; and
						(B)in subparagraph
			 (C)—
							(i)by
			 striking the Interim or Restoration Flows authorized in part I of this
			 subtitle and inserting Restoration Flows authorized in this
			 part; and
							(ii)by
			 striking , and for ensuring appropriate adjustment in the recovered
			 water account pursuant to section 10004(a)(5).
							543.Additional
			 authoritiesSection 10203 of
			 the San Joaquin River Restoration Settlement Act (Public Law
			 111–11; 123 Stat. 1367) is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 section 10004(a)(4) and inserting section
			 10004(a)(3); and
						(B)by striking
			 , provided and all that follows through section
			 10009(f)(2); and
						(2)by striking
			 subsection (c).
					CRepayment
			 contracts and acceleration of repayment of construction costs
				551.Repayment
			 contracts and acceleration of repayment of construction costs
					(a)Conversion of
			 contracts
						(1)Certain
			 contracts
							(A)In
			 generalNot later than 1 year after the date enactment of this
			 Act, the Secretary of the Interior, on the request of a contractor, shall
			 convert all existing long-term Central Valley Project contracts entered into
			 under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196, chapter 418),
			 to a contract under section 9(d) of that Act (53 Stat. 1195), under mutually
			 agreeable terms and conditions.
							(B)RestrictionsA
			 contract converted under subparagraph (A) shall—
								(i)require the
			 repayment, either in lump sum or by accelerated prepayment, of the remaining
			 amount of construction costs identified in the most current version of the
			 Central Valley Project Schedule of Irrigation Capital Allocations by
			 Contractor, as adjusted to reflect payments not reflected in that schedule and
			 properly assignable for ultimate return by the contractor, not later than
			 January 31, 2013 (or if made in approximately equal annual installments, not
			 later than January 31, 2016), which amount shall be discounted by the Treasury
			 rate (defined as the 20-year Constant Maturity Treasury rate published by the
			 Department of the Treasury as of October 1, 2012);
								(ii)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the converted contract or not
			 reflected in the schedule described in clause (i) and properly assignable to
			 that contractor, shall be repaid—
									(I)in not more than
			 5 years after the date on which the contractor is notified of the allocation if
			 that amount is a result of a collective annual allocation of capital costs to
			 the contractors exercising contract conversions under this subsection of less
			 than $5,000,000; or
									(II)if the
			 allocation of capital costs described in subclause (I) equal $5,000,000 or
			 more, as provided by applicable reclamation law, subject to the condition that
			 the reference to the amount of $5,000,000 shall not be a precedent in any other
			 context; and
									(iii)provide that
			 power revenues will not be available to aid in the repayment of construction
			 costs allocated to irrigation under the contract.
								(C)EstimateNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall provide to each contractor an estimate of the remaining
			 amount of construction costs under subparagraph (B)(i) as of January 31, 2013,
			 as adjusted.
							(2)Other
			 contracts
							(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, on the request of a contractor, the Secretary may convert any Central
			 Valley Project long-term contract entered into under section 9(c)(2) of the Act
			 of August 4, 1939 (chapter 418; 53 Stat. 1194) to a contract under section
			 9(c)(1) of that Act, under mutually agreeable terms and conditions.
							(B)RestrictionsA
			 contract converted under subparagraph (A) shall—
								(i)require the
			 repayment in lump sum of the remaining amount of construction costs identified
			 in the most current version of the Central Valley Project Schedule of Municipal
			 and Industrial Water Rates, as adjusted to reflect payments not reflected in
			 that schedule and properly assignable for ultimate return by the contractor,
			 not later than January 31, 2016; and
								(ii)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the contract or not reflected in the
			 Schedule described in clause (i), and properly assignable to that contractor,
			 shall be repaid—
									(I)in not more than
			 5 years after the date on which the contractor is notified of the allocation if
			 the amount is a result of a collective annual allocation of capital costs to
			 the contractors exercising contract conversions under this subsection of less
			 than $5,000,000; or
									(II)if the
			 allocation of capital costs described in subclause (I) equal $5,000,000 or
			 more, as provided by applicable reclamation law, subject to the condition that
			 the reference to the amount of $5,000,000 shall not be a precedent in any other
			 context.
									(C)EstimateNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall provide to each contractor an estimate of the remaining
			 amount of construction costs under subparagraph (B)(i) as of January 31, 2016,
			 as adjusted.
							(b)Final
			 adjustment
						(1)In
			 generalThe amounts paid pursuant to subsection (a) shall be
			 subject to adjustment following a final cost allocation by the Secretary of the
			 Interior on completion of the construction of the Central Valley
			 Project.
						(2)Repayment
			 obligation
							(A)In
			 generalIf the final cost allocation indicates that the costs
			 properly assignable to the contractor are greater than the amount that has been
			 paid by the contractor, the contractor shall pay the remaining allocated
			 costs.
							(B)TermsThe
			 term of an additional repayment contract described in subparagraph (A) shall
			 be—
								(i)for
			 not less than 1 year and not more than 10 years; and
								(ii)based on
			 mutually agreeable provisions regarding the rate of repayment of the amount
			 developed by the parties.
								(3)CreditsIf
			 the final cost allocation indicates that the costs properly assignable to the
			 contractor are less than the amount that the contractor has paid, the Secretary
			 of the Interior shall credit the amount of the overpayment as an offset against
			 any outstanding or future obligation of the contractor.
						(c)Applicability of
			 certain provisions
						(1)In
			 generalNotwithstanding any repayment obligation under subsection
			 (a)(1)(B)(ii) or subsection (b), on the compliance of a contractor with and
			 discharge of the obligation of repayment of the construction costs under that
			 subsection, the ownership and full-cost pricing limitations of any provision of
			 the reclamation laws shall not apply to land in that district.
						(2)Other
			 contractsNotwithstanding any repayment obligation under
			 paragraph (1)(B)(ii) or (2)(B)(ii) of subsection (a) or subsection (b), on the
			 compliance of a contractor with and discharge of the obligation of repayment of
			 the construction costs under that subsection, the contractor shall continue to
			 pay applicable operation and maintenance costs and other charges applicable to
			 the repayment contracts pursuant to then-current rate-setting policy and
			 applicable law.
						(d)Certain
			 repayment obligations not alteredThis section does not—
						(1)alter the
			 repayment obligation of any other long-term water service or repayment
			 contractor receiving water from the Central Valley Project; or
						(2)shift any costs
			 that would otherwise have been properly assignable to a contractor absent this
			 section, including operations and maintenance costs, construction costs, or
			 other capitalized costs incurred after the date of enactment of this Act, to
			 other contractors.
						(e)Statutory
			 interpretationNothing in this subtitle affects the right of any
			 long-term contractor to use a particular type of financing to make the payments
			 required in paragraph (1)(B)(i) or (2)(B)(i) of subsection (a).
					DBay-Delta
			 Watershed water rights preservation and protection
				561.Water rights
			 and area-of-origin protectionsNotwithstanding the provisions of this
			 title, Federal reclamation law, or the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.)—
					(1)the Secretary of the Interior shall, in the
			 operation of the Central Valley Project—
						(A)strictly adhere to State water rights law
			 governing water rights priorities by honoring water rights senior to those
			 belonging to the Central Valley Project, regardless of the source of priority;
			 and
						(B)strictly adhere to
			 and honor water rights and other priorities that are obtained or exist pursuant
			 to the California Water Code, including sections 10505, 10505:5, 11128, 11460,
			 11463, and 12220; and
						(2)any action that affects the diversion of
			 water or involves the release of water from any Central Valley Project water
			 storage facility taken by the Secretary of the Interior or the Secretary of
			 Commerce to conserve, enhance, recover, or otherwise protect any species listed
			 under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall be
			 applied in a manner that is consistent with water right priorities established
			 by State law.
					562.Sacramento
			 River settlement contracts
					(a)In
			 generalIn carrying out the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.) in the Bay-Delta and on the Sacramento River, the
			 Secretary of the Interior and the Secretary of Commerce shall apply any
			 limitations on the operation of the Central Valley Project or relating to the
			 formulation of any reasonable prudent alternative associated with the operation
			 of the Central Valley Project in a manner that strictly adheres to and applies
			 the water rights priorities for project water and base supply as provided in
			 the Sacramento River Settlement Contracts.
					(b)ApplicabilityArticle
			 3(i) of the Sacramento River Settlement Contracts shall not be used by the
			 Secretary of the Interior or any other Federal agency head as means to provide
			 shortages that are different from those provided for in Article 5(a) of the
			 Sacramento River Settlement Contracts.
					563.Sacramento
			 River Watershed water service contractors
					(a)Existing Central
			 Valley Project agricultural water service contractors within Sacramento River
			 WatershedIn this section, the term existing Central Valley
			 Project agricultural water service contractors within the Sacramento River
			 Watershed means water service contractors within the Shasta, Trinity,
			 and Sacramento River Divisions of the Central Valley Project that have a water
			 service contract in effect on the date of enactment of this Act that provides
			 water for irrigation.
					(b)Allocation of
			 waterSubject to subsection (c) and the absolute priority of the
			 Sacramento River Settlement Contractors to Sacramento River supplies over
			 Central Valley Project diversions and deliveries to other contractors, the
			 Secretary of the Interior shall, in the operation of the Central Valley
			 Project, allocate water provided for irrigation purposes to existing Central
			 Valley Project agricultural water service contractors within the Sacramento
			 River Watershed as follows:
						(1)Not less than 100
			 percent of the contract quantities in a Wet year (as that term
			 is defined in the Sacramento Valley Water Year Type (40–30–30) Index).
						(2)Not less than 100
			 percent of the contract quantities in an Above Normal year (as
			 that term is defined in the Sacramento Valley Water Year Type (40–30–30)
			 Index).
						(3)Not less than 100
			 percent of the contract quantities in a Below Normal year (as
			 that term is defined in the Sacramento Valley Water Year Type (40–30–30)
			 Index).
						(4)Not less than 75
			 percent of the contract quantities in a Dry year (as that term
			 is defined in the Sacramento Valley Water Year Type (40–30–30) Index).
						(5)Not less than 50
			 percent of the contract quantities in a Critically Dry year (as
			 that term is defined in the Sacramento Valley Water Year Type (40–30–30)
			 Index).
						(c)Protection of
			 municipal and industrial supplies
						(1)In
			 generalNothing in this section—
							(A)modifies any
			 provision of a water service contract that addresses municipal and industrial
			 water shortage policies of the Secretary of the Interior;
							(B)affects or limits
			 the authority of the Secretary of the Interior—
								(i)to
			 adopt or modify municipal and industrial water shortage policies; or
								(ii)to
			 implement municipal and industrial water shortage policies; or
								(C)affects
			 allocations to Central Valley Project municipal and industrial contractors
			 pursuant to the water shortage policies of the Secretary of the
			 Interior.
							(2)ApplicabilityThis
			 section does not constrain, govern, or affect, directly or indirectly, the
			 operations of the American River Division of the Central Valley Project or any
			 deliveries from that Division, including the units and facilities of that
			 Division.
						564.No redirected
			 adverse impactsThe Secretary
			 of the Interior shall ensure that there are no redirected adverse water supply
			 or fiscal impacts to the State Water Project or to individuals within the
			 Sacramento River or San Joaquin River watershed arising from the operation of
			 the Secretary of the Central Valley Project to meet legal obligations imposed
			 by or through any Federal or State agency, including—
					(1)the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.);
					(2)this title; and
					(3)actions or activities implemented to meet
			 the twin goals of improving water supply and addressing the environmental needs
			 of the Bay-Delta.
					EMiscellaneous
				571.PrecedentCongress finds that—
					(1)coordinated
			 operations between the Central Valley Project and the State Water Project, as
			 consented to and requested by the State of California and the Federal
			 Government, require the assertion of Federal supremacy to protect existing
			 water rights throughout the system, a circumstance that is unique to the State
			 of California; and
					(2)this title should
			 not serve as precedent for similar operations in any other State.
					VIReducing
			 regulatory burdens
			601.Short
			 titleThis title may be cited
			 as the Reducing Regulatory Burdens Act
			 of 2012.
			602.Use of
			 authorized pesticidesSection
			 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a(f)) is amended by adding at the end the following:
				
					(5)Use of
				authorized pesticidesExcept
				as provided in section 402(s) of the Federal Water Pollution Control Act (33
				U.S.C. 1342(s)), the Administrator or a State may not require a permit under
				that Act for a discharge from a point source into navigable waters of a
				pesticide authorized for sale, distribution, or use under this Act, or the
				residue of the pesticide, resulting from the application of the
				pesticide.
					.
			603.Discharges of
			 pesticidesSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at
			 the end the following:
				
					(s)Discharges of
				pesticides
						(1)No permit
				requirementExcept as
				provided in paragraph (2), a permit shall not be required by the Administrator
				or a State under this Act for a discharge from a point source into navigable
				waters of a pesticide authorized for sale, distribution, or use under the
				Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.), or
				the residue of the pesticide, resulting from the application of the
				pesticide.
						(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
							(A)A discharge resulting from the application
				of a pesticide in violation of a provision of the Federal Insecticide,
				Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) that is relevant to
				protecting water quality, if—
								(i)the discharge would not have occurred but
				for the violation; or
								(ii)the quantity of a pesticide or pesticide
				residue in the discharge is greater than would have occurred without the
				violation.
								(B)Stormwater discharges subject to regulation
				under subsection (p).
							(C)The following discharges subject to
				regulation under this section:
								(i)Manufacturing or
				industrial effluent.
								(ii)Treatment works
				effluent.
								(iii)Discharges
				incidental to the normal operation of a vessel, including a discharge resulting
				from ballasting operations or vessel biofouling
				prevention.
								.
			VIIFarm dust
			 regulation prevention
			701.Short
			 titleThis title may be cited
			 as the Farm Dust Regulation Prevention
			 Act of 2012.
			702.Temporary
			 prohibition against revising any national ambient air quality standard
			 applicable to coarse particulate matterBefore the date that is 1 year after the
			 date of enactment of this Act, the Administrator of the Environmental
			 Protection Agency (referred to in this title as the Administrator)
			 may not propose, finalize, implement, or enforce any regulation revising the
			 national primary ambient air quality standard or the national secondary ambient
			 air quality standard applicable to particulate matter with an aerodynamic
			 diameter greater than 2.5 micrometers under section 109 of the Clean Air Act
			 (42 U.S.C. 7409).
			703.Nuisance
			 dustPart A of title I of the
			 Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
				
					132.Regulation of
				nuisance dust primarily by State, tribal, and local governments
						(a)Definition of
				nuisance dustIn this
				section:
							(1)In
				generalThe term
				nuisance dust means particulate matter that—
								(A)is generated
				primarily from natural sources, unpaved roads, agricultural activities, earth
				moving, or other activities typically conducted in rural areas;
								(B)consists primarily
				of soil, other natural or biological materials, or some combination of those
				materials;
								(C)is not emitted
				directly into the ambient air from combustion, such as exhaust from combustion
				engines and emissions from stationary combustion processes; and
								(D)is not comprised
				of residuals from the combustion of coal.
								(2)ExclusionThe term nuisance dust does
				not include radioactive particulate matter produced from uranium mining or
				processing.
							(b)ApplicabilityExcept as provided in subsection (c), this
				Act does not apply to, and references in this Act to particulate matter are
				deemed to exclude, nuisance dust.
						(c)ExceptionSubsection (a) does not apply with respect
				to any geographical area in which nuisance dust is not regulated under State,
				tribal, or local law insofar as the Administrator, in consultation with the
				Secretary of Agriculture, finds that—
							(1)nuisance dust (or any subcategory of
				nuisance dust) causes substantial adverse public health and welfare effects at
				ambient concentrations; and
							(2)the benefits of applying standards and
				other requirements of this Act to nuisance dust (or a subcategory of nuisance
				dust) outweigh the costs (including local and regional economic and employment
				impacts) of applying those standards and other requirements to nuisance dust
				(or a
				subcategory).
							.
			704.Sense of
			 CongressIt is the sense of
			 Congress that the Administrator should implement an approach to excluding
			 so-called exceptional events, or events that are not reasonably
			 controllable or preventable, from determinations of whether an area is in
			 compliance with any national ambient air quality standard applicable to coarse
			 particulate matter that—
				(1)maximizes
			 transparency and predictability for States, Indian tribes, and local
			 governments; and
				(2)minimizes the
			 regulatory and cost burdens States, Indian tribes, and local governments bear
			 in excluding those events.
				705.Impacts of EPA
			 regulatory activity on employment and economic activity in agriculture
			 community
				(a)DefinitionsIn
			 this section:
					(1)Covered
			 actionThe term covered action means any of the
			 following actions taken by the Administrator under the Clean Air Act (42 U.S.C.
			 7401 et seq.) relating to agriculture and the national primary ambient air
			 quality standard or the national secondary ambient air quality standard for
			 particulate matter:
						(A)Promulgating or
			 issuing a regulation, policy statement, guidance, response to a petition, or
			 other requirement.
						(B)Implementing a new
			 or substantially altered program.
						(2)More than a de
			 minimis negative impactThe term more than a de minimis
			 negative impact means—
						(A)with respect to
			 employment levels, a loss of more than 100 jobs relating to the agriculture
			 industry, as calculated by excluding consideration of any offsetting job gains
			 that result from the hypothetical creation of new jobs through new technologies
			 or government employment; and
						(B)with respect to
			 economic activity, a decrease in agricultural economic activity of more than
			 $1,000,000 over any calendar year, as calculated by excluding consideration of
			 any offsetting economic activity that results from the hypothetical creation of
			 new economic activity through new technologies or government employment.
						(b)Analysis of
			 impacts of actions on employment and economic activity in the agriculture
			 community
					(1)AnalysisBefore taking a covered action, the
			 Administrator shall analyze the impact, disaggregated by State, of the covered
			 action on—
						(A)employment levels
			 in the agriculture industry; and
						(B)agricultural
			 economic activity, including estimated job losses and decreased economic
			 activity relating to agriculture.
						(2)Economic
			 models
						(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 use the best available economic models.
						(B)Annual GAO
			 reportNot later than December 31 of each year, the Comptroller
			 General of the United States shall submit to Congress a report on the economic
			 models used by the Administrator to carry out this subsection.
						(3)Availability of
			 informationWith respect to any covered action, the Administrator
			 shall—
						(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet website
			 of the Environmental Protection Agency;
						(B)request the
			 Secretary of Agriculture to post the analysis under paragraph (1) as a link on
			 the main page of the public Internet website of the Department of Agriculture;
			 and
						(C)request that the
			 Governor of any State experiencing more than a de minimis negative impact post
			 the analysis on the main page of the public Interest website of the
			 State.
						(c)Public
			 hearings
					(1)In
			 generalIf the Administrator concludes under subsection (a)(1)
			 that a covered action will have more than a de minimis negative impact on
			 agricultural employment levels or agricultural economic activity in a State,
			 the Administrator shall hold a public hearing in each such State at least 30
			 days before the effective date of the covered action.
					(2)Time, location,
			 and selectionA public hearing required under paragraph (1) shall
			 be held at—
						(A)a convenient time
			 and location for impacted residents; and
						(B)at such location
			 selected by the Administrator as shall give priority to locations in the State
			 that will experience the greatest number of job losses.
						(d)NotificationIf
			 the Administrator concludes under subsection (b)(1) that a covered action will
			 have more than a de minimis negative impact on agricultural employment levels
			 or agricultural economic activity in any State, the Administrator shall give
			 notice of the impact to the congressional delegation, Governor, and legislature
			 of the State at least 45 days before the effective date of the covered
			 action.
				VIIIEnergy tax
			 prevention
			801.Short
			 titleThis title may be cited
			 as the Energy Tax Prevention Act of
			 2012.
			802.No regulation
			 of emissions of greenhouse gasesTitle III of the Clean Air Act (42 U.S.C.
			 7601 et seq.) is amended by adding at the end the following:
				
					330.No regulation
				of emissions of greenhouse gases
						(a)DefinitionIn
				this section, the term greenhouse gas means any of the
				following:
							(1)Water
				vapor.
							(2)Carbon
				dioxide.
							(3)Methane.
							(4)Nitrous
				oxide.
							(5)Sulfur
				hexafluoride.
							(6)Hydrofluorocarbons.
							(7)Perfluorocarbons.
							(8)Any other
				substance subject to, or proposed to be subject to, regulation, action, or
				consideration under this Act to address climate change.
							(b)Limitation on
				agency action
							(1)Limitation
								(A)In
				generalThe Administrator may not, under this Act, promulgate any
				regulation concerning, take action relating to, or take into consideration the
				emission of a greenhouse gas to address climate change.
								(B)Air pollutant
				definitionThe definition of the term air pollutant
				in section 302(g) does not include a greenhouse gas. Notwithstanding the
				previous sentence, such definition may include a greenhouse gas for purposes of
				addressing concerns other than climate change.
								(2)ExceptionsParagraph
				(1) does not prohibit the following:
								(A)Notwithstanding
				paragraph (4)(B), implementation and enforcement of the rule entitled
				Light-Duty Vehicle Greenhouse Gas Emission Standards and Corporate
				Average Fuel Economy Standards (75 Fed. Reg. 25324 (May 7, 2010) and
				without further revision) and finalization, implementation, enforcement, and
				revision of the proposed rule entitled Greenhouse Gas Emissions
				Standards and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and
				Vehicles published at 75 Fed. Reg. 74152 (November 30, 2010).
								(B)Implementation
				and enforcement of section 211(o).
								(C)Statutorily
				authorized Federal research, development, and demonstration programs addressing
				climate change.
								(D)Implementation
				and enforcement of title VI to the extent such implementation or enforcement
				only involves one or more class I or class II substances (as such terms are
				defined in section 601).
								(E)Implementation
				and enforcement of section 821 (42 U.S.C. 7651k note) of Public Law 101–549
				(commonly referred to as the Clean Air Act Amendments of
				1990).
								(3)Inapplicability
				of provisionsNothing listed in paragraph (2) shall cause a
				greenhouse gas to be subject to part C of title I (relating to prevention of
				significant deterioration of air quality) or considered an air pollutant for
				purposes of title V (relating to air permits).
							(4)Certain prior
				agency actionsThe following rules, and actions (including any
				supplement or revision to such rules and actions) are repealed and shall have
				no legal effect:
								(A)Mandatory
				Reporting of Greenhouse Gases, published at 74 Fed. Reg. 56260 (October
				30, 2009).
								(B)Endangerment
				and Cause or Contribute Findings for Greenhouse Gases under section 202(a) of
				the Clean Air Act published at 74 Fed. Reg. 66496 (Dec. 15,
				2009).
								(C)Reconsideration
				of the Interpretation of Regulations That Determine Pollutants Covered by Clean
				Air Act Permitting Programs published at 75 Fed. Reg. 17004 (April 2,
				2010) and the memorandum from Stephen L. Johnson, Environmental Protection
				Agency (EPA) Administrator, to EPA Regional Administrators, concerning
				EPA’s Interpretation of Regulations that Determine Pollutants Covered by
				Federal Prevention of Significant Deterioration (PSD) Permit Program
				(Dec. 18, 2008).
								(D)Prevention
				of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule,
				published at 75 Fed. Reg. 31514 (June 3, 2010).
								(E)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Substantial Inadequacy and SIP Call, published at 75 Fed. Reg. 77698
				(December 13, 2010).
								(F)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Failure to Submit State Implementation Plan Revisions Required for Greenhouse
				Gases, published at 75 Fed. Reg. 81874 (December 29, 2010).
								(G)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Federal
				Implementation Plan, published at 75 Fed. Reg. 82246 (December 30,
				2010).
								(H)Action To
				Ensure Authority To Implement Title V Permitting Programs Under the Greenhouse
				Gas Tailoring Rule, published at 75 Fed. Reg. 82254 (December 30,
				2010).
								(I)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program, published at 75 Fed. Reg. 82430 (December 30,
				2010).
								(J)Limitation
				of Approval of Prevention of Significant Deterioration Provisions Concerning
				Greenhouse Gas Emitting-Sources in State Implementation Plans; Final
				Rule, published at 75 Fed. Reg. 82536 (December 30, 2010).
								(K)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program; Proposed Rule, published at 75 Fed. Reg. 82365
				(December 30, 2010).
								(L)Except for action
				listed in paragraph (2), any other Federal action under this Act occurring
				before the date of enactment of this section that applies a stationary source
				permitting requirement or an emissions standard for a greenhouse gas to address
				climate change.
								(5)State
				action
								(A)No
				limitationThis section does not limit or otherwise affect the
				authority of a State to adopt, amend, enforce, or repeal State laws and
				regulations pertaining to the emission of a greenhouse gas.
								(B)Exception
									(i)RuleNotwithstanding
				subparagraph (A), any provision described in clause (ii)—
										(I)is not federally
				enforceable;
										(II)is not deemed to
				be a part of Federal law; and
										(III)is deemed to be
				stricken from the plan described in clause (ii)(I) or the program or permit
				described in clause (ii)(II), as applicable.
										(ii)Provisions
				definedFor purposes of clause (i), the term
				provision means any provision that—
										(I)is contained in a
				State implementation plan under section 110 and authorizes or requires a
				limitation on, or imposes a permit requirement for, the emission of a
				greenhouse gas to address climate change; or
										(II)is part of an
				operating permit program under title V, or a permit issued pursuant to title V,
				and authorizes or requires a limitation on the emission of a greenhouse gas to
				address climate change.
										(C)Action by
				AdministratorThe Administrator may not approve or make federally
				enforceable any provision described in subparagraph
				(B)(ii).
								.
			803.Preserving one
			 national standard for automobilesSection 209(b) of the Clean Air Act (42
			 U.S.C. 7543) is amended by adding at the end the following:
				
					(4)With respect to
				standards for emissions of greenhouse gases (as defined in section 330) for
				model year 2017 or any subsequent model year for new motor vehicles and new
				motor vehicle engines—
						(A)the Administrator
				may not waive application of subsection (a); and
						(B)no waiver granted
				prior to the date of enactment of this paragraph may be considered to waive the
				application of subsection
				(a).
						.
			
